Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

German 336
4)	Claims 1-2, 8-10, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German 336 (DE 29709336).
	German 336 discloses a tire having a tread comprising ribs separated by circumferential grooves and wear plugs 2 (wear indicators 2) in ribs.  Each wear plug comprises a green part 10, a yellow part 11 and a red part 12.  See FIGURES 1 and 3 and machine translation.
	As to 1-2, 8-10, 15,17 and 19, the claimed wear indicator / tire is anticipated by German 336's tire comprising wear plug 2 (wear indicator 2).  As to claims 8-10, note that German 336 teaches green, yellow and red layers.
France 983
5)	Claims 1-2, 4, 6-9, 13, 15, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by France 983 (FR 2,201,983).
	France 983 discloses a tire having a tread comprising wear indicators.  Each wear indicator has a cylindrical shape [FIGURE 1] and comprises
	white layer having a thickness of 0-25% of total thickness of the wear indicator,
	blue layer having a thickness of 25-50% of total thickness of the wear indicator,
	green layer having a thickness of 50-85% of total thickness of the wear indicator,
	yellow layer having a thickness of 85-95% of total thickness of the wear indicator,
	red layer having a thickness of 95-100% of total thickness of the wear indicator.

See FIGURE 1 and machine translation.
	As to claims 1-2, 4, 6-9, 13, 15, 17 and 20-22, the claimed wear indicator is anticipated by France 983's tire having the wear indicator.  As to claims 4, 6 and 7, note that France 983 teaches five layers having different thicknesses.  It is noted that claims 8 and 9 fail to exclude additional layers.  
France 340
6)	Claims 1-2, 8-9, 13, 15 and 17-22 are rejected under 35 U.S.C. 102(a) as being anticipated by France 340 (FR 1,498,340).
	France 340 discloses a tire having a tread comprising ribs separated by circumferential grooves [FIGURES 1-3, translation].  France 340 teaches disposing a wear indicator in each of a center circumferential groove and shoulder circumferential grooves [FIGURES 1-2].  France 340 discloses disposing a wear indicator in a circumferential groove wherein the bottom of the wear indicator is flush with the bottom of the groove [FIGURES 1-3, translation].  France 340 teaches disposing a wear indicator in a well (groove) wherein a top surface of the wear indicator is flush with the tread surface and a bottom surface of the wear indicator is flush with a bottom surface of the well (groove) [FIGURE 6, translation].  France 340 teaches that the wear indicator can be installed after molding and held in place, for example, by crimping [translation].  The wear indicator may comprise three parts comprising a black part, an orange part and a red part [FIGURE 3, translation].  The wear indicator may comprise three parts comprising a black part, a green part and a red part [FIGURE 6, translation].  France 340 teaches that the wear indicator may comprise three zones (black zone 5A, orange zone 5B and red zone 5C) simply superimposed in the order 5A, 5B and 5C [translation].  
	As to claims 1-2, 8-9, 13, 15 and 17-22, the claimed wear indicator / tire is anticipated by France 340's tire having a wear indicator.
Great Britain 991
7)	Claims 1-3, 5, 8-10, 13-15, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain 991 (GB 2,472,991).
	Great Britain 991 discloses a tread wear indicator comprising stud 101 having corrugated sides (sloping portions 102, horizontal portions 103) and housing a green pellet 113, a yellow pellet 112 and a red pellet 111 [FIGURE 2].  The pellets are made of plastic.  Great Britain 991 teaches installing the wear indicators in a tread of a tire [FIGURE 1A].  Great Britain 991 teaches that the pellets have an even thickness, i.e. all have identical dimensions to one another [page 5 lines 1-2].
	As to claim 1, the claimed wear indicator is anticipated by Great Britain 991's wear indicator.  The claimed third indicator layer reads on the green pellet, the claimed second indicator layer reads on the yellow pellet and the first indicator layer reads on the red pellet.
	As claim 2, Great Britain 991 teaches green, yellow and red.   
	As to claim 3, Great Britain 991 teaches that the pellets have the same thickness [page 5 lines 1-2].
	As to claim 5, plastic pellets inherently have substantially the same durometer value since they are each made of plastic; one of ordinary skill in the art readily understanding that the composition of the pellets, which comprises plastic, differs only in pigment so as to obtain the different colors.
	As to claims 8-10, the green pellet is an outermost layer and the red pellet is an innermost layer.
	As to claim 13, the three pellets form a cylindrical shape.
	As to claim 14, the barbed cylinder reads on the combination of the stud 101 and the three pellets.  The corrugations on the side of the stud define "barbs". 
	As to claim 15, Great Britain 991 teaches installing the wear indicator in a hole (groove) in a tread.  It is noted that "sized and shaped to fit securely within a groove" relates to intended use and fails to require a size different that of the wear indicator in FIGURE 2.
	As to claim 17, Great Britain 991 discloses a tire comprising the wear indicator.
	As to claims 20-22, Great Britain 991 teaches arranging the wear indicators in shoulder rows and central rows [FIGURE 1A].  The central rows are medial rows.  One shoulder row is proximate an inner sidewall (the sidewall of the tire facing the vehicle).  The other shoulder row is proximate an outer sidewall (the sidewall facing away from the vehicle).
O'Brien
8)	Claims 1-2, 8-9, 13, 15, 17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Brien (US 2009/0114322).
	O'Brien discloses a wear indicator for a tire tread comprising a top piece 302, a middle piece 304 and a base 306 [FIGURES 6A-6D].  O'Brien teaches using black for the top piece, yellow for the middle piece and red for the base piece [paragraphs 42-45].  FIGURE 6D illustrates the base piece 306 having a greater thickness than the middle piece 304.  The three components of the indicator may be made of polymer [paragraph 37].  The wear indicator is inserted into a blind hole of a tread of a tire using a stud gun [FIGURES 1-3, paragraph 49] 
	As to claim 1, the claimed indicator is anticipated by O'Brien's wear indicator shown in FIGURES 6A-6D.  The claimed third indicator layer reads on the black top piece, the claimed second indicator layer reads on the yellow middle piece and the claimed first indicator layer reads on the red base piece.
	As to claim 2, O'Brien teaches black, yellow and read.
	As to claims 8 and 9, the black piece is an outermost layer and the red base is an innermost layer when the wear indicator is installed in a tread of a tire. 
	As to claim 13, O'Brien's wear indicator has a generally cylindrical shape [FIGURES 6A-6D].
	As to claim 15, O'Brien teaches installing the wear indicator in a blind hole (groove) in a tread of a tire [FIGURES 1-3, paragraph 49].
	As to claim 17, O'Brien discloses a tire including the wear indicator.  See FIGURES 1-3.
	As to claim 19, O'Brien teaches installing the wear indicator in a blind hole (groove) in a tread of a tire [FIGURES 1-3, paragraph 49].  It is noted that FIGURES 1-3 illustrate the wear indicator completely filling the blind hole (groove).  Thus, the bottom surface of the wear indicator is "substantially flush" with the bottom surface (radially outermost surface) of the blind hole (groove).
	As to claims 20-22, O'Brien teaches arranging the wear indicators in shoulder rows and central rows.  The central rows are medial rows.  One shoulder row is proximate an inner sidewall (the sidewall of the tire facing the vehicle).  The other shoulder row is proximate an outer sidewall (the sidewall facing away from the vehicle). 
9)	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 2009/0114322).
	As to claim 18, it would have been obvious to one of ordinary skill in the art to provide O'Brien's tire such that the tread comprises blocks or ribs and such that a top surface of the wear indicator is flush with an outermost surface of the blocks or ribs since (1) O'Brien shows the tire tread comprising land portions separated by grooves wherein a top surface of a wear indicator is flush with an outermost surface of the land portion [FIGURES 1-3] and (2) official notice is taken that it is well known / conventional in the tire art to provide a tread of a tire with grooves delimiting ribs (land portions) or grooves delimiting blocks (land portions) to improve drainage / traction.
10)	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 2009/0114322) in view of Finland (FI 1764/63).
	As to claim 14, it would have been obvious to one of ordinary skill in the art to provide O'Brien's wear indicator such that it has a barbed cylinder shape since (1) O'Brien teaches installing the wear indicator (which may be made of polymer) in a blind hole in a tread of a tire using a stud gun; the top piece and middle piece defining a cylindrical shape and (2) Finland teaches providing a stud for a tire tread having a plastic body 1 and a hard metal tip such that the plastic body comprises barbs 14 [FIGURE 4, translation]; one of ordinary skill in the art readily understanding that the barbs improve securement of the stud on the tire tread.    
11)	Claims 5 and 16, it would have been 18 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 2009/0114322) in view of Japan 817 (JP 07-032817).
	As to claims 5 and 16, it would have been obvious to one of ordinary skill in the art to provide O'Brien's wear indicator such that each of the first indicator layer, the second indicator layer and the third indicator has substantially the same durometer value [claim 5], each of the layers has a durometer value harder than Shore 60A [claim 16] since (1) O'Brien teaches installing the wear indicator in a hole in a tire tread [paragraph 49], (2) O'Brien teaches that the wear indicator may be made of rubber [paragraph 37] and (3) Japan 817 teaches installing pillars of rubber having a hardness of greater than 90 in holes of a tire tread to improve gripping performance on ice/snow [FIGURE 1, machine translation]. 
Remarks
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 27, 2022